843 F.2d 1391
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lynnell F. HALTHON, Plaintiff-Appellant,v.MICHIGAN CORRECTIONS ORGANIZATION, LOCAL 526M SEIU AFL-CIO,Defendant-Appellee.
No. 88-1195.
United States Court of Appeals, Sixth Circuit.
April 13, 1988.

Before BOYCE F. MARTIN, Jr., WELLFORD and DAVID A. NELSON, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellee's motion to dismiss this appeal (district court civil # 87-1853) for lack of jurisdiction because of a late filed notice of appeal.  Appellant has not filed a response.


2
A review of the record indicates that the final judgment was entered on December 4, 1987.  The notice of appeal filed on February 19, 1988 was forty six (46) days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the motion to dismiss be granted and the appeal be dismissed for lack of jurisdiction.  Rule 8(a), Rules of the Sixth Circuit.